Citation Nr: 0413440	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-16 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death under 38 U.S.C. § 1310.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel
INTRODUCTION

The veteran had recognized service in the United States Armed 
Forces Far East (USAFFE) from December 1941 to January 1946.  
He died in September 1995.  The appellant is the surviving 
spouse of the deceased veteran.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.

A motion to advance this case on the docket due to the 
appellant's advancing age was granted by the Board in May 
2004.  See 38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. 
§ 20.900(c) (2003).

Clarification of issues on appeal

For reasons expressed immediately below, the Board has 
concluded that the only issues that are presently before the 
Board on appeal are the two issues listed on the title page.

Review of the file shows that in June 2001 the appellant 
filed a formal claim seeking entitlement to service 
connection for the cause of the veteran's death under 38 
U.S.C. § 1310, death pension and accrued benefits.  The RO's 
rating decision of February 2002 denied her claim for those 
benefits, and she was provided notice of that decision in a 
letter dated February 28, 2002.  

The appellant thereafter filed a timely notice of 
disagreement in May 2002 with regard to the RO's denial of 
her claim for service connection for the cause of the 
veteran's death, death pension and accrued benefits.  The RO 
furnished the appellant a statement of the case (SOC) in 
August 2002 addressing those three issues.  However, with the 
timely filing of a substantive appeal (VA Form 9) in October 
2002, the appellant perfected an appeal only with respect to 
the issues of service connection for the cause of the 
veteran's death and accrued benefits.  The issue of death 
pension was not mentioned.  See 38 C.F.R. § 20.202 (2003) [if 
a SOC addresses several issues, the substantive appeal must 
either indicate that an appeal is being perfected as to all 
issues or must specifically identify the appealed issues].

In forwarding the case to the Board for appellate review, the 
RO correctly certified the issues as entitlement to service 
connection for the cause of the veteran's death and 
entitlement to accrued benefits.  It is noted that the 
representative's brief of May 2004 similarly listed only 
these two issues as the issues on appeal.  

The appellant has not, to the Board's knowledge, expressed 
any further desire to contest the denial of death pension.  
Nor has she filed a VA Form 9 or equivalent statement 
expressing a desire to perfect an appeal of that issue.  That 
issue is therefore not before the Board.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C. § 
7105, a notice of disagreement initiates appellate review in 
the VA administrative adjudication process; and the request 
for appellate review is completed by the claimant's filing of 
a substantive appeal after a statement of the case is issued 
by VA]; see also 38 C.F.R. §§ 20.200, 20.202, 20.302 (2003).  
Accordingly, an appeal has not been perfected as to the issue 
of entitlement to death pension benefits, and that matter is 
accordingly not before the Board.

In the letter dated February 28, 2002 the appellant was 
notified that her claim included the issue of entitlement to 
Dependency and Indemnity compensation (DIC) under the 
provisions of 38 U.S.C. § 1318, which provides a separate 
basis of entitlement to VA death benefits.  The appellant was 
further informed that action on the DIC issue would not be 
taken pending resolution of VA rule making and passage of new 
regulations.

The Board observes that final VA regulations have been 
subsequently issued concerning DIC claims.  The claim for 
entitlement to DIC under the provisions of 38 U.S.C. § 1318 
is referred to the RO for appropriate further development and 
adjudication.  

The Board notes in passing that the issue of entitlement to 
DIC benefits under 38 U.S.C. § 1318 is not intertwined with 
the presently appealed claims because the outcome of any of 
the issues is not dependent on any other issue.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other]; see also Timberlake v. 
Gober, 14 Vet. App. 122, 134-35 (2000).


FINDINGS OF FACT

1.  The veteran died in September 1995 at the age of 77; the 
death certificate indicates that the cause of death was due 
to bronchopneumonia with septicemia.

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3.  There is no competent medical evidence linking the cause 
of the veteran's death to any event or etiology in service.

4.  The appellant's claim for accrued benefits was received 
by the RO more than one year after the veteran's death.




CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2003).

2.  The criteria for the timely filing a claim for accrued 
benefits have not been met.  38 U.S.C.A. § 5121(c) (West 
2002); 38 C.F.R. § 3.1000(c) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (the VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 38 
U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  In this 
case, the appellant's appeal remains pending before the Board 
and therefore, is not final.  See 38 U.S.C.A. § 7104(a).  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 280, 282-83 (2001) [the Board must make a determination 
as to the applicability of the various provisions of the VCAA 
to a particular claim].

With respect to the accrued benefits claim, as explained 
below this claim is being denied based upon the operation of 
law, namely because the appellant did not file her claim 
within the requisite period of time prescribed by statute.  
The United States Court of Appeals for Veterans Claims (the 
Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).  However, to the extent 
that this issue may hinge on the facts, rather than the law, 
the Board will also provide an analysis of compliance with 
the VCAA.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), 
citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the 
Board has the fundamental authority to decide a claim in the 
alternative].

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review 

The current standard of review is as follows:  Once all the 
evidence has been brought together, the Board has the 
responsibility to evaluate the record on appeal.  38 U.S.C.A. 
§ 7104 (West 2002).  When there is an approximate balance of 
the evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The Court has stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

The record shows that the RO sent the appellant a letter in 
June 2001 advising her of the provisions relating to the 
VCAA, to include advising her of the evidence necessary to 
establish service connection for the cause of the veteran's 
death and informing her as well that the RO would obtain any 
VA medical records she identified as relevant and that she 
could authorize VA to obtain private medical records by 
completing the appropriate VA form (21-4142).  In this 
regard, she was advised that she could provide the names, 
addresses, and approximate dates of treatment for all VA and 
non-VA health care providers who had treated the veteran.  
She also was advised of the type of evidence that could 
support her claim, in particular, a statement from a medical 
doctor indicating a relationship between the cause of the 
veteran's death and an injury, disease or event in service.

The Board notes that that the VCAA letter requested a 
response within 60 days.  The letter also expressly notified 
the appellant that she had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  The appellant has now had well in excess of one 
year to submit evidence in support of her appeal, and no 
additional evidence or information appears to be forthcoming.  
Since this claimant has, as a matter of fact, been provided 
at least one year to submit evidence, and it is clear that 
she has nothing further to submit, the adjudication of her 
claim by the Board at this time will proceed.

The Board finds that the information provided to the 
appellant satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that she was clearly notified of the 
evidence necessary to substantiate her claims.  The Board 
therefore finds that the notification requirement of the VCAA 
has been satisfied.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.

The Board finds that reasonable efforts have been made to 
assist the appellant in obtaining evidence necessary to 
substantiate her claim for the benefits sought on appeal, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating her claim.  As noted 
above, the appellant does not appear to contend that 
additional evidence or other pertinent information exists and 
needs to be obtained.  In this regard, she has submitted a 
statement from a physician who treated the veteran for 
several medical problems during his lifetime.  In addition, 
the appellant also has been accorded ample opportunity to 
present evidence and argument in support of her claims.  She 
was informed of her right to a hearing and presented several 
options for presenting personal testimony.  She did not 
express a desire on her Form 9 filed in October 2002 that she 
wanted a hearing before the Board.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of this 
appeal has been consistent with the provisions of the law.  
The Board can identify no further development that would aid 
the Board's inquiry at this point.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  The Board will accordingly move 
on to a discussion of the issues on appeal.

1.  Entitlement to service connection for the cause of the 
veteran's death.

The appellant claims entitlement to service connection for 
the cause of the veteran's death.  She asserts that the 
veteran contracted numerous tropical diseases during his 
World War II-era service in the Far East, to include malaria, 
influenza, dysentery, beri beri, bronchopneumonia, acute 
bronchitis, gastroenteritis, rheumatoid arthritis and heart 
disease, and that those alleged service-related conditions 
were either the direct or contributory cause of his death in 
1995.

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).

In addition, for certain diseases of a chronic or tropical 
nature, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service (or, for tropical diseases 
only, at a time when standard accepted treatises indicate 
that the incubation period commenced during service).  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Service incurrence of a presumptive disease listed in § 3.309 
may be rebutted by any evidence of a nature usually accepted 
as competent to indicate the time of existence or inception 
of disease, and medical judgment will be exercised in making 
determinations relative to the effect of intercurrent injury 
or disease.  See 38 C.F.R. § 3.307(d) (2003).

Notwithstanding the above, service connection may be granted 
for a disease shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Service connection - cause of death

Benefits may be awarded to a veteran's surviving spouse for 
death resulting from a service-connected disability.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312(a) (2003).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  In determining 
whether a service-connected disability contributed to death, 
it must be shown that it contributed substantially or 
materially to death; that it combined to cause death; or that 
it aided or lent assistance to the production of death.  It 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Factual background

The veteran died in September 1995 at the age of 77.  At the 
time of the veteran's death, he was not service connected for 
any disability.  

As noted above, the veteran had recognized service in the 
USAFFE from December 1941 to January 1946.  Service 
department documents in the claims file indicate that the 
veteran certified that was not a prisoner of war (POW) and 
that he sustained no wounds or injuries during his USAFFE 
service.  The veteran's service medical records reflect that 
he was treated in October 1945 for a contusion injury to his 
left lower sustained in a motor vehicle accident; other than 
that injury, the balance of these records are negative for 
any reported illnesses, injuries or diseases, to include 
malaria or other tropical disease.  The service medical 
records include the report of a physical examination 
conducted in April 1945 which did not reflect any abnormal 
findings.
  
The veteran informed U. S. Army officials in April 1951 in 
connection with service certification proceedings that he 
contracted malaria and was at home sick as a civilian due to 
this condition between September 1942 and January 1945.  His 
assertion was found to be unsubstantiated by the Army at that 
time.  

There is no pertinent medical evidence thereafter until the 
veteran's death.  
There is of record a report from the Lupunan Hospital dated 
in July 2001 which described the veteran's admission to that 
hospital in August 1995 shortly before his death for problems 
caused by loose bowel movements and dyspnea.

The veteran died in September 1995.  According to the 
certified certificate of death, the immediate cause of the 
veteran's death was bronchopneumonia with septicemia.  There 
were no "other significant conditions contributing to 
death" reported on the copy of the death certificate.

Also of record is what appears to be an uncertified photocopy 
of the certificate of death, with "other significant 
conditions contributing to death added.  Those conditions 
were listed as arteriosclerotic heart disease, myocardial 
infarction, subacute premature ventricular contractions, 
congestive heart failure, upper gastrointestinal bleeding 
secondary to stress ulcers.

In connection with this claim, the appellant submitted 
statements from Dr. J. F., M.D., a physician operating his 
own clinic in Gingoog City, Philippines.  In his first 
statement, received in June 2001, Dr. F. indicated that he 
had treated the veteran, who he stated was a former employee 
of his at his clinic, for several medical conditions between 
1964 and 1995, specifically, malaria (November 1964, June 
1972, August 1981, March 1988); influenza (September 1968, 
November 1992); bronchopneumonia (October 1976); mild 
hypertension (July 1980); acute bronchitis (September 1984, 
October 1994); and acute gastroenteritis (August 1993).

In his second statement, received in July 2001, Dr. F. 
reiterated that he had treated the veteran since 1964 for the 
conditions described above.  Additionally, Dr. F. indicated 
that he had treated the veteran for rheumatoid arthritis, as 
manifested by numbness of both extremities and swelling of 
the joints.  Dr. F. then went on to describe how the veteran 
had told him he acquired these problems in service, during 
which time he did not receive proper treatment and had to 
instead rely on herbal medicines.  Dr. F. added that the 
veteran had told him that he sustained recurrences and 
relapses of these problems in the years after service, which 
included occasions requiring hospitalizations.  On these 
facts, Dr. F. opined that the veteran's medical condition 
(described as the veteran's "sickness") became chronic due 
to inadequate medication and identification by laboratory 
tests at the early stage and as a result, contributed to his 
death.



Analysis

As noted above the appellant essentially contends that the 
veteran contracted numerous disabilities during his World War 
II USAFFE service and that those disabilities led to his 
death in 1995, forty years later.

The Board initially notes that its inquiry in this case is 
hampered somewhat by the lack of medical treatment records, 
particularly from the post service period.  The RO attempted 
to obtain such medical records from the appellant in June 
2001, but other than the July 2001 report from the Lupunan 
Hospital and the two statements from Dr. F., no such records 
were submitted.

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  In this case, element 
(1) has obviously been met.  

With respect to element (2), the veteran's service medical 
records are entirely negative for documented treatment or 
diagnosis of any medical condition with the singular 
exception of the contusion injury to his left leg, which is 
neither claimed nor shown to have any connection to his 
death.  These records disclose no treatment for or diagnosis 
of any of the many and varied disorders claimed by the 
appellant to have been incurred during his military service, 
to include the terminal bronchopneumonia condition.  Indeed, 
with regard to bronchopneumonia, there is no indication that 
this condition was treated until many decades after the 
veteran left service (specifically in October 1976, if Dr. 
F.'s statement of June 2001 is to be believed).  Further, 
there is no evidence of a chronic disease listed under 38 
C.F.R. § 3.309(a) associated with the veteran's death 
becoming manifest within the one-year presumptive period 
after service.

There also is no evidence of service incurrence of a tropical 
disease listed under 38 C.F.R. § 3.309(b).  As noted above, 
the veteran's service medical records are negative for 
treatment/diagnosis for any medical condition other than the 
left leg contusion injury.  With regard to malaria, there is 
no indication that this condition was treated until nearly 
twenty years after the veteran left service (specifically in 
November 1964, if the aforementioned statement of Dr. F. is 
to be believed).  

The Board notes as well that the veteran's account given in 
April 1951 that he was at home sick with malaria during a 
portion of his USAFFE service was found by the U. S. Army to 
be factually unsubstantiated.  That decision was congruent 
with the service medical records, and the Board, too, places 
greater weight on the negative service medical records than 
it does on the veteran self-diagnosis.  The Court has held 
that where the determinative issue is one of medical 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1991).  In 
short, there is no objective medical evidence that the 
veteran had malaria during service or in the presumptive 
period after service.  

Furthermore, with respect to Dr. F.'s statement of July 2001 
that the veteran had told him (he used the word "narrated") 
at some time during the course of treatment that he had 
contracted malaria in service, it is abundantly clear to the 
Board that this information was based solely on the veteran's 
uncorroborated medical history, which in turn renders Dr. 
F.'s recitation of such a history of no probative value to 
establishing service incurrence of malaria.  See Moreau v. 
Brown, 9 Vet. App. 389, 395-6 (1996); Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) [generally observing that an opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described].    

The Board adds that the same analysis applies to any of the 
several other medical conditions Dr. F. referred to in his 
July 2001 statement as diseases of service origin based on 
the veteran's uncorroborated medical history.

The Board notes in passing that the presumptive diseases 
associated with former POWs are not for consideration in this 
case as it is neither claimed nor shown by the official 
service department records that the veteran was a POW at any 
time during his World War II USAFFE service.

In short, the evidence concerning the existence of sundry in-
service diseases emanated from the veteran during his 
lifetime and from the appellant presently.  Such lay 
statements have no probative value.  See Espiritu, supra; see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Evidence against the 
claim consists of the utterly negative service medical 
records and negative post-service records, at the very least 
for decades after service.  A preponderance of the evidence 
is against the appellant's claim as to this crucial element.

In summary, the Board finds that the appellant's claim is not 
supported by probative evidence of any in-service disease.  
Hickson element (2) has not been met, and the claim fails on 
that basis.

For the sake of completeness, the Board will also discuss the 
final Hickson element, medical nexus.  The appellant 
submitted a July 2001 statement from Dr. F., which has been 
described by the Board above.  Dr. F.'s opinion is somewhat 
vague: he does not anywhere in the statement specifically 
relate the cause of the veteran's death by bronchopneumonia 
to any specific injury or disease of service origin.  Indeed, 
Dr. F. does not even mention bronchopneumonia, instead 
referring to the veteran's "illnesses" and sickness".  

In any event, it appears that Dr. F. appears to opine that 
improper treatment and detection of the several medical 
conditions the veteran related to him as having onset in 
service contributed to his death in 1995.  

The Board notes that while the Court has consistently 
rejected adoption of the "treating physician" rule, see 
White v. West, 11 Vet. App. 8 (1998); Winsett v. West, 11 
Vet. App. 420 (1998), the Court has also made it clear that 
such opinions may not be ignored.  See Guerrieri v. Brown, 4 
Vet. App. 467, 471-3 (1993).

The Board finds that Dr. F.'s opinion lacks a sufficient 
medical basis to be probative.  The basic premise of the 
opinion is that the veteran contracted assorted diseases in 
service.  The secondary premise appears to be that those 
diseases were not detected or treated in service, and that 
due To such "non-proper medication at an early stage" the 
diseases became chronic and ultimately led to the veteran's 
death.  However, the basic premise is faulty.  As discussed 
above in the context of in-service incurrence, it is 
abundantly clear that Dr. F. based his factual assumptions of 
the origin of the veteran's several medical problems on the 
veteran's self-reported medical history, which as noted above 
was not otherwise corroborated by the other evidence, in 
particular the service medical records.  Dr. F. did not 
discuss this glaring defect in the veteran's medical history.  
Based on the complete absence of any treatment records in the 
years after service up until the time Dr. F. said he first 
treated the veteran in November 1964, it is plainly obvious 
that Dr. F. relied on the veteran's non-credible accounts of 
these conditions; there is not a shred of evidence showing 
documented treatment for any of these conditions in the years 
after service.  See Curry v. Brown, 7 Vet. App. 59 (1994) 
[veteran's version of events from past are of limited 
credibility and probative value in the absence of medical 
records showing treatment for the claimed disorder].  For 
these reasons, the Board discounts Dr. F.'s opinion and 
assigns it no weight of probative value.  See also Owens v. 
Brown, 7 Vet. App. 429 (1995) [Board need not accept medical 
opinion by physician who relied on history provided by 
veteran that is in conflict with the medical records].

The Board additionally observes that Dr. F.'s opinion is 
further compromised by the complete lack of any objective 
evidence showing treatment under his own care for any of the 
medical problems the veteran told him originated in service.  
As noted above, Dr. F. claimed he first treated the veteran 
for malaria in November 1964, and then for several other 
conditions, to include bronchopneumonia, on other occasions 
after that date and up until the time of the veteran's death 
in September 1995.  However, there are no corresponding 
medical treatment reports to reflect this history of 
treatment.

In Cruzada v. Gober, U.S. Vet. App. No. 96-1132 (Sep. 16, 
1997), a non-precedential memorandum decision, the Court 
upheld the Board's determination that a physician's 
certification was not credible.  The circumstances in the 
Cruzada case were strikingly similar to those in the case at 
hand, wherein the physician alleged that he had treated the 
veteran in question for many years for various medical 
conditions.  The Court noted that the physician had based his 
opinion entirely on his recollection of events that occurred 
many years earlier without the benefit of clinical records to 
consult, and yet, in spite of that, he was able to recall 
very specific information (i.e., the exact blood pressure 
reading that he supposedly recorded when examining the 
veteran many years earlier).  The Court held that the 
physician's purported ability to recall that level of 
information under those circumstances was beyond what could 
reasonably be expected and, therefore, was speculative and 
insufficient to serve as a basis for service connection.

In Alcaide v. Gober, U.S. Vet. App. No. 96-1259 (Sep. 16, 
1997), another non- precedential memorandum decision, another 
judge of the Court affirmed a Board decision in which the 
Board determined that a physician's statements were minimally 
probative because they were based upon the doctor's memory of 
events occurring more than 25 years earlier, and there was no 
clinical evidence to support the doctor's opinion.  These 
cases are single judge memorandum decisions and thus have no 
precedential weight.  The decisions may, however, be cited 
"for any persuasiveness or reasoning [they] contain."  See 
Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).

The Board believes that this case presents similar 
circumstances and that a similar conclusion is warranted.  
Dr. F. has provided two recent statements in which he 
described in specific detail (including specific dates of 
treatment) several medical conditions.  Dr. F. did not 
provide or attach any corresponding treatment records from 
his clinic in connection with his statements.  Significantly, 
the record shows that the appellant did not obtain any such 
records as well, despite being specifically requested to do 
so by the RO in its letter dated June 18, 2001.  In the 
absence of any corroborating medical treatment records, the 
Board finds Dr. F.'s statements to be lacking in credibility, 
and the Board attaches no weight of probative value to 
Dr. F.'s statements on these grounds as well.

To the extent that the appellant herself is attempting to 
establish a medical nexus through her own statements, it is 
now well-established that as a lay person without medical 
training, she is not competent to comment on medical nexus 
matters such as the etiology of a disease and its 
relationship to the cause of the veteran's death.  See 
Espiritu v. Derwinski, supra.

In short, there is no competent medical nexus evidence 
linking the veteran's death to his military service.  Hickson 
element (3) has not been met, and the claim fails on that 
basis also. 

In summary, for the reasons herein set forth, the Board 
concludes that a preponderance of the evidence is against the 
appellant's claim.  Service connection for the cause of the 
veteran's death is therefore denied.



2.  Entitlement to accrued benefits.

Pertinent law and regulations

The law provides that certain accrued benefits may be payable 
upon the death of a beneficiary. Except as otherwise 
provided, periodic monetary benefits to which a veteran was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years, shall, 
upon the death of such veteran, be paid to the veteran's 
surviving spouse.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. 
§ 3.1000 (2003).

Among the requirements for accrued benefits is that the claim 
be filed within one year after the date of death of the 
individual with respect to whom such benefits are sought.  38 
U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2003).

Factual background

No claims filed by the veteran were pending at the time of 
his death in September 1995; in fact, the record shows that 
the last claim filed by the veteran was adjudicated by the RO 
over twenty years earlier, in March 1973.  

Following the veteran's death, the record shows that in 
December 1995 the veteran's son filed a claim for assorted 
benefits, including a burial allowance and "US 
citizenship".  This matter was addressed by the RO in a 
letter dated in February 1996.  

Folder management records in the file indicate that the 
veteran's claim file was transferred to the Manila RO from 
the Records Processing Center in St. Louis, Missouri in 
February 1996, evidently due to the burial allowance claim.

The record shows that the appellant initially filed an 
informal claim for VA death benefits in February 2001.  In 
her informal claim, she made reference to a claim filed in 
December 2000.  The RO treated the appellant's presentation 
as a claim for accrued benefits and denied the claim.  This 
appeal followed.     

Analysis

In essence, the appellant seeks accrued benefits because she 
claims that the veteran "had filed his claim for 
compensation/pension benefits many years prior to his 
death."  The RO denied the appellant's claim on the basis 
that she had not filed her accrued benefit claim within one 
year after the veteran's death as prescribed by law. 

Although as noted in the factual background the appellant 
appears to indicate that she filed an initial claim for 
accrued benefits in December 2000, it appears now that she 
now acknowledges that she did not file her claim for accrued 
benefits until 2001.  As explained below, in the context of 
law this difference is meaningless.   

In any event, the appellant admits that she filed an accrued 
benefits claim many years after the veteran's death.  She 
claims that she waited to file her claim on the mistaken 
belief that her claim required a favorable decision on a 
pending claim filed by the veteran.  She also argued that she 
did not know she had to file her claim for accrued benefits 
within one year after the veteran's death.  In essence, the 
appellant is contending that the legal requirements governing 
the time limit for filing of an application for accrued 
benefits should be waived for her on equitable grounds.

The appellant claims, in essence,  that she believed that she 
could not file a claim for accrued benefits until VA rendered 
a favorable decision on a claim she believed had been filed 
by the veteran and was pending at the time of his death.  
There was, however, no pending claim filed by or on behalf of 
the veteran at the time of his death, and indeed no claim had 
been filed by the veteran for several decades prior to his 
death. The appellant's contention that she was waiting for 
such nonexistent claim to be adjudicated before filing her 
accrued benefit claim strains credulity to the breaking 
point.  Even if a claim had existed at the time of the 
veteran's death, it would not and could not have been 
adjudicated.  Veterans' claims die with their own deaths.  
See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Any and all 
pending claims are not adjudicated after a veteran's death.  
Indeed, this is the precise reason why an accrued benefit 
claim must be filed with VA.

In any event, notwithstanding the appellant's purported 
confusion of this point it is a requirement of law that an 
accrued benefit claim must be filed one year after a 
veteran's death.  With the veteran's passing in September 
1995, the appellant had one year from the date of his death 
to file a claim for accrued benefits, or until September 
1996.  As noted above, her initial claim for accrued benefits 
was not filed until February 2001, well in excess of a year 
after the veteran's death.
The appellant's accrued benefits claim fails on that basis.

The appellant contends that she did not know she had to file 
her claim for accrued benefits within one year after the 
veteran's death.  On this point, the Board notes that the 
Court has held that alleged ignorance of law cannot be used 
as an excuse for failure to follow a regulation.  See Morris 
v. Derwinski, 1 Vet. App. 260, 265 (1991), citing Fed. Crop 
Ins. Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  The 
Court in Morris noted that the Supreme Court of the United 
States had held that persons dealing with the Government were 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance. 
Accordingly, the law provides no basis to consider 
entitlement to accrued benefits in the absence of a timely 
filed application for such benefits.

To the extent the appellant is raising an argument couched in 
equity, in that she contends it is unfair to impose the 
filing deadline on her accrued claim given her lack of 
knowledge of the filing requirements, the Board is bound by 
the law and is without authority to grant benefits on an 
equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); 
see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In short, although the Board can understand the appellant's 
regret at having missed the statutory deadline for filing her 
claim for accrued benefits, the pertinent facts in this 
matter are not in dispute and the law is dispositive.  Under 
these circumstances, her claim must be denied because of the 
absence of legal merit/entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Additional comment

The Board is disposing of this issue, as did the RO, based on 
the untimely filing of the accrued benefits claim.  The Board 
therefore need not address the merits of the underlying 
claim.  The Board would be remiss, however, if it did not 
again point out that the record discloses no claim for 
benefits made by or on behalf of the veteran which was 
pending at the time of his death. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to accrued benefits is denied.


	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



